             Case 1:20-cr-00059-VSB Document 88 Filed 03/11/21 Page 1 of 1




March 11, 2021

By ECF

Honorable Vernon S. Broderick
United States District Court
Southern District of New York                                      3/11/2021
40 Foley Square
New York, New York 10007

Re: United States v. David Vasquez, 20 Cr. 59 (VSB)

Dear Judge Broderick:

I write to respectfully request that the Court extend David Vasquez’s voluntary surrender date
(currently March 26, 2021) by 60 days. The Government consents to this request. This Court has
granted one prior extension request.

On November 20, 2020, this Court sentenced Mr. Vasquez to 84 months’ imprisonment on his
conviction for participating in a cocaine-distribution conspiracy under 21 U.S.C. §§ 846 and
841(b)(1)(B). The BOP still has not designated him to a facility, meaning that, as things stand
now, Mr. Vasquez would have to turn himself in to the MCC. As this Court knows, the MCC
continues to have high COVID-19 case counts (87 positives as of late February). We hope that,
after a 60-day extension, conditions will have improved substantially.

Thank you for your attention to this request.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc:   Juliana N. Murray, Esq.
      Assistant United States Attorney
